On the merits,
After reciting the facts, and the evidence which showed the mistake,
Mark, J.
But independently of this error, the court had no power to order the garnishees to pay any sum of money on their *337answers. The answers did not shew any indebtedness on the part of the garnishees to the defendant, but simply that they had merchandize on hand for sale on his account, and had sold other merchandize but had received no payment for it. On an execution against the defendant, the attaching creditor had no right to proceed against the property of Lawrence & Co. upon such answers.

Judgment affirmed.